Citation Nr: 0728154	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  99-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than December 14, 
1994, for a total rating for compensation purposes, based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The history of the case will be discussed in 
the Reasons and Bases section below.  


FINDINGS OF FACT

1.  The veteran's reopened claim of entitlement to a TDIU was 
received on December 14, 1994, and continuously prosecuted 
thereafter.  A rating decision dated in October 1995 granted 
a TDIU, effective from December 14, 1994.  The veteran was 
notified but did not perfect a timely appeal.  

2.  There is no evidence associated with the period after the 
last final denial of a TDIU in September 1989, and prior to 
December 14, 1994, showing the veteran to be unemployable due 
to service-connected disability, or evincing a claim for this 
benefit.  

3.  The veteran has not claimed, and the Board's current 
review of the evidence does not disclose, clear and 
unmistakable error (CUE) in the October 1995 RO decision.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1995).

2.  The criteria for an effective date prior to December 14, 
1994, for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(a), 3.155, 3.157, 3.400(k), (o)(2), 4.16, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As discussed below, this claim must be denied as a matter of 
law.  There is simply nothing the RO could have told the 
veteran as to evidence to substantiate the claim.  However, 
in correspondence dated in October 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of the information and evidence necessary to 
substantiate the usual claim for an earlier effective date; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to submit specific types of evidence, such as 
medical evidence from private physicians, employment 
physicals, or insurance physicals; lay statements referable 
to his disability; and any dates relative to treatment in 
service for the claimed disorder.  He was also asked to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

Although the veteran was not given the notice as to 
disability ratings or effective dates, required by the United 
States Court of Veterans Appeals (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he was 
not prejudiced in this case because he had actual knowledge 
of his appellate rights pertaining to ratings and effective 
dates and pursued both.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  VA medical records have been associated with the 
claims file.  All identified and available treatment records 
referable to this issue have been secured.  The veteran has 
been determined to be totally disabled.  A current 
examination would not show the extent of the disability prior 
to 1994.  

Discussion

In this case, we have a veteran who served valorously in 
combat, in World War II.  He has struggled with the resultant 
wounds for many years, working in spite of their severity.  
The Board must decide his claims in accordance with the law 
and regulations.  While the law allows sufficient time for 
appeals, such as a year to file a notice of disagreement, it 
does require a claimant to pursue his claims in a timely 
manner.  38 C.F.R. § 20.302 (2006).  If the claimant does not 
file a timely notice of disagreement, the decision becomes 
final and the claim cannot be reopened, except as otherwise 
provided by regulations.  38 U.S.C.A. § 7105(c) (West 2002).  

The veteran has several service-connected disabilities 
resulting from his combat service in World War II.  They 
carried a combined rating of 80 percent from November 1948.  
A July 1987 rating decision increased the rating for scars, 
from noncompensable to 10 percent, resulting in a combined 
evaluation of 90 percent.  That July 1987 rating decision 
denied a total rating for compensation purposes, based on 
individual unemployability (TDIU).  The veteran did not 
perfect a timely appeal.  

The veteran was hospitalized and treated by VA in August 
1989.  A September 1989 rating decision confirmed and 
continued the previous rating.  The veteran was notified that 
month and did not appeal.  

On December 14, 1994, the RO received a TDIU claim.  In an 
October 1995 rating decision, the RO granted the TDIU award.  
The veteran was notified of the decision in November 1995 and 
did not appeal any aspect of that award, including the 
effective date.  An unappealed rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991, 2002); 38 C.F.R. § 20.1103 
(1995, 2006).  

Over a year later, in November 1997, the veteran's 
representative claimed that there was clear and unmistakable 
error (CUE) in the 1987 rating decision.  CUE is one of the 
exceptions to finality, although CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  If CUE is found in a rating decision, 
it may be reversed or amended.  38 C.F.R. § 3.105 (2006).  
The effective date of the change will be the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (2006).  Consequently, a showing of CUE 
in the 1987 decision would result in an earlier effective 
date.  

In April 1998, the RO considered whether the decision to deny 
a total evaluation due to individual unemployability by 
rating in July 1987 was clearly and unmistakably erroneous.  
The RO decided that no revision of that decision was 
warranted.  The veteran appealed, with a timely March 1999 
notice of disagreement (NOD).  In September 2000, the Board 
considered the issue of whether the July 1987 RO rating 
decision contained CUE for denying TDIU; and denied the 
appeal.  

The veteran appealed to the Court.  On appeal to the Court, 
the veteran abandoned the CUE claim and it was dismissed by 
an order of the Court dated in November 2002.  That order 
also discussed the appellant's argument that the Board should 
have broadly construed the March 1999 NOD and considered 
other theories for an earlier effective date.  The Court 
agreed and ordered, "remand the EED (earlier effective date) 
matter for expeditious further development and issuance of a 
readjudicated decision supported by an adequate statement of 
reasons and bases (citations omitted) all consistent with 
this decision and in accordance with [VCAA]".  The Court 
stated that, "On remand, the Board must address whether in 
the current claim stream the appellant sought, and whether 
his March 1999 NOD encompassed, a claim for EED for his TDIU 
rating on theories other than CUE."  

Initially, it must be noted that the issue of finality of the 
October 1995 rating decision, which granted TDIU and assigned 
an effective date of December 14, 1994 was never before the 
Court.  It had not been addressed by the RO, by the Board, or 
in any of the pleadings of the parties.  The Court decision 
made clear that it was addressing the current claim stream, 
that is the November 1997 claim, April 1998 RO decision, 
March 1999 NOD, and September 2000 Board decision that was on 
appeal to the Court.  Thus, the November 2002 Court order 
does not affect the finality of the October 1995 RO decision 
or the effective date assigned therein.  The Board does not 
have jurisdiction of the October 1995 decision because there 
was no notice of disagreement.  38 U.S.C.A. §§ 7104, 7105 
(West 2002).  Similarly, without a Board decision, the Court 
does not have jurisdiction of the decision.  38 U.S.C.A. 
§ 7252 (West 2002).  Thus, the Court Orders and Joint Motions 
for Remand incorporated therein can not reasonably be 
construed as applying to that decision.  

Pursuant to the order of the Court, the Board has considered 
other theories by which the veteran would be entitled to an 
earlier effective date.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has pointed out 
that there are only two exceptions to the rule of finality.  
Therefore, the appellant is left with only two means by which 
to overcome the finality of 1995 decision: (1) Reopening 
based on the presentation of new and material evidence or (2) 
CUE.  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc).  Of the two, only the latter could conceivably 
result in an earlier effective date for the award of his TDIU 
rating because it is well established that the effective date 
for an award based on a claim to reopen is the date of the 
claim to reopen.  See Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("[W]hen a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); see also 
Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 
349 F.3d 1326 (Fed. Cir. 2003).  See Leonard v. Nicholson, 17 
Vet. App. 447(2004); aff'd 405 F.3d 1333 (Fed. Cir. 2005).  

So, the only other theory that would support an earlier 
effective date would be to show CUE in the 1995 RO decision, 
which assigned the December 14, 1994 effective date.  
However, the Board cannot assume jurisdiction of that issue 
for several reasons.  First, the Court did not order the 
Board to consider CUE in the 1995 decision.  Second, recent 
decisions by the Federal Circuit held that where a claimant 
is represented, as is the case here, the Court lacks 
jurisdiction over a CUE issue not raised before the VA.  See 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005), 
Johnston v. Nicholson. , 421 F.3d 1285 (Fed. Cir. 2005).  
Third, since CUE is a very special kind of error, it would be 
potentially prejudicial to the veteran for the Board to 
assume his arguments or foreclose his right to initially 
present them to the RO.  For these reasons, and since the 
veteran previously abandoned a CUE claim, the Board will not 
engage in conjecture as to his arguments.  If, after 
consultation with his attorney, the veteran wants to claim 
CUE in the October 1995 rating decision he may make a 
separate claim.  It would not impact effective dates or 
otherwise be prejudicial to him for the Board to not deal 
with such claim at this time.  

Further Board and Court Action

The Board remanded the claim for an earlier effective date in 
June 2003.  Following RO action, the Board affirmed the 
denial in June 2004.  The veteran appealed to the Court and, 
in February 2005, pursuant to a joint motion, the Court 
vacated the June 2004 Board decision and remanded the matter.  
The joint motion asserted that the Board should consider 
whether VA clinical records should be considered earlier 
claims for TDIU under 38 C.F.R. § 3.157(b).  In December 
2005, the Board issued another decision.  The Board noted the 
final RO decision and analyzed the VA clinical records.  That 
decision was sent to the veteran and his representative and 
is in the record and will not be set forth in detail.  The 
Board still concurs with the analysis.  It found that there 
was no evidence associated with the period after the last 
final denial of a TDIU in September 1989, and prior to 
December 14, 1994, showing the veteran to be unemployable due 
to service-connected disability, or evincing a claim for 
benefits.  

Even if each clinical record could be considered a claim for 
TDIU, the 1995 RO rating decision addressed all those claims.  
It would be akin to the situation in which the claimant sent 
in a dozen letters prior to adjudication, while each could be 
considered a claim, they are all adjudicated when the RO 
makes its rating decision.  See DesHotel v. Nicholson, 257 
F.3d 1258 (2006).  Thus, any TDIU claims raised by the VA 
clinical records, under 38 C.F.R. § 3.157, prior to the 1995 
decision, were subject to final adjudication in the October 
1995 rating decision.  

The veteran appealed the December 2005 Board decision to the 
Court.  In November 2006, pursuant to a joint motion, the 
Court vacated the December 2005 Board decision and remanded 
the matter.  Although the May 2005 statement from Robert S. 
Levine, M.D., was specifically mentioned in the December 2005 
Board decision, the parties agreed that it was not adequately 
discussed and that, upon remand the Board should assess its 
probative value.  

In accordance with the order of the Court and the Joint 
Remand, the Board has assessed the probative value of Dr. 
Levine's 2005 opinion.  As discussed above, showing CUE in 
the 1995 decision is the only avenue to an earlier effective 
date.  As a matter of law, CUE must be determined on the 
evidence of record at the time the decision was made.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994), Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Since the 2005 medical opinion 
did not exist in 1995, it cannot show CUE in a 1995 decision 
and has no probative value.  

Conclusion

The October 1995 rating decision which set the effective date 
for TDIU as December 14, 1994 was not appealed.  We cannot 
escape the fact that the veteran did not appeal the effective 
date in a timely manner and, as a consequence, the law makes 
that decision final.  The veteran's representative has argued 
the case as though there had been a timely appeal of the 
October 1995 decision, but in fact there has been none.  The 
veteran and his representative have not contended that there 
was a timely appeal of the October 1995 decision.  Neither 
the RO, the Board, nor the Court has considered the matter of 
finality or decided that the October 1995 decision was not 
final.  The only avenue for an earlier effective date where 
there is finality is to show CUE in the decision.  The 
veteran previously claimed CUE in the 1987 rating decision 
but abandoned that claim.  He could also have an earlier 
effective date if he could show CUE in the October 1995 
decision, but he has not asserted such a claim.  Since he has 
an attorney, the Board can not make that claim for him or 
assume what arguments he might present.  Currently, the Board 
finds nothing in the record, including the VA clinical 
records, which displays CUE.  As a matter of law, the 2005 
opinion from Dr. Levine cannot be evidence of CUE in a 1995 
decision, because CUE must be based on the evidence of record 
at the time of the decision.  In response to the initial 
order of the Court, the Board must concede that we cannot 
find any other basis for an earlier effective date.  

This decision does not decide or otherwise prejudice any 
possible claim of CUE in the otherwise final RO decision of 
October 1995 which assigned the effective date of December 
14, 1994 for TDIU.  


ORDER

An effective date earlier than December 14, 1994, for a total 
rating for compensation purposes, based on individual 
unemployability is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


